DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/21.
Applicant's election with traverse of specie 1, figures 1-6 in the reply filed on 6/28/21 is acknowledged.  The traversal is on the ground(s) that the generic claim reads on both species 1 and 2 and therefore they should be examined together.  This is not found persuasive because the different species would require different search terms/strategies and prior art applied to one specie would not likely be applicable to the other specie. In the event applicant submits or amends claims to recite the embodiment of specie 2, such claims will be withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because figure 3D is indicated as “FIC. 3D”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “a filer element” and the claim should recite “a filter element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the housing” and “the specific housing" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter element housing”.
Claim 2 recites the limitation "the authenticating coupling".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the authenticating filter element coupling”.
Claim 2 recites a replaceable filter element in line 3. It is unclear if applicant is reciting another filter element in addition to the filter element recited in claim 1. For examination purposes the claim is assumed to recite, “the replaceable drop-in twist locking filter element”.
Claim 3 recites the limitation "the radial periphery of the bushing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a radial periphery of the keyed bushing".

Claim 5 recites the limitation "the filter element" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the replaceable drop-in twist locking filter element”.
Claim 5 recites “a sealing O-ring” in line 3. It is unclear if applicant is reciting a second O-ring or if applicant is referring to the already recited O-ring in line 2. For examination purposes the claim is assumed to recite, “the sealing O-ring”.
Claim 6 recites the limitation "the authenticating coupling”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "the authenticating filter element coupling"
Claim 6 recites the limitation "the associated keyed bushing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the keyed bushing”.
Claim 7 recites the limitation "the filter element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the replaceable drop-in twist locking filter element”.
Claim 8 recites the locking guide includes interconnect tab structures for coupling a specific locking guide. It is unclear if the tab structures are for coupling the locking guide or another locking guide. For examination purposes the claim is assume to recite, “…the locking guide includes interconnect tab structures for coupling the locking guide…”

Claim 9 recites the limitation "the sealing O-ring".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 9 is assumed to depend from claim 5.
Claim 10 recites the locking guide having “…slots in an end thereof that match keys of an associated keyed bushing on a filter housing.” Applicant is defining the structure of the filter element in terms of structure to which the filter element is intended to be used with and not in relation to claimed structure. Because a keyed bushing is not part of the claimed invention of claim 10, the claim is indefinite as it is unclear what configuration the slots must have to match unknown keys of a keyed bushing. For examination purposes a sleeve with slots in an end thereof will be deemed to meet the limitations set forth in the claims.
Claim 12 recites the limitation "the housing” and “the specific housing" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter element housing”.
Claim 12 recites the limitation "the authenticating coupling".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the authenticating filter element coupling”.
Claim 12 recites a replaceable filter element in line 3. It is unclear if applicant is reciting another filter element in addition to the filter element recited in claim 11. For 
Claim 13 recites the limitation "the radial periphery of the bushing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a radial periphery of the keyed bushing".
Claim 14 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter element housing”.
Claim 15 recites the sealing O-ring provides a radial O-ring. It is unclear what structure is being recited by a radial O-ring. For examination purposes the claim is assumed to recite the sealing O-ring provides a radially oriented seal.
Claim 16 recites the limitation "the authenticating coupling".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the authenticating filter element coupling".
Claim 16 recites the limitation "the associated keyed bushing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the keyed bushing”.
Claim 17 recites the limitation "the filter element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the replaceable filter element”.
Claim 18 recites the locking guide includes interconnect tab structures for coupling a specific locking guide. It is unclear if the tab structures are for coupling the locking guide or another locking guide. For examination purposes the claim is assume 
Claim 18 recites “a filter element”. It is unclear if applicant is reciting another filter element. For examination purposes the claim is assumed to recite, “the replaceable filter element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/050368 (US equivalent 2019/0046904 to Noren et al. will be referenced for the purposes of rejection).

Claims 1 and 11, Noren teaches a filter assembly comprising: a filter element housing (105), an authenticating filter element coupling (104, 130), a replaceable filter 
Claim 10, Noren teaches a replaceable drop-in twist locking filter element comprising: an upper end cap (108), filter media (102) extending from the upper end cap, a lower end cap (110) coupled to an end of the filter media, the lower endcap including a sealing O-ring (144), and a locking guide (104) having a sleeve with slots in an end thereof (fig. 5-14, paragraph 73).
Claims 2-9 and 12-18, Noren further teaches the filter element housing includes a keyed bushing (143, 130) coupled thereto that provides an authenticating mechanism for the filter element wherein the keyed bushing provides half of the authenticating filter element coupling (fig. 5-12); the keyed bushing includes a set of uniquely arranged (any key is considered to be “uniquely arrange”) keys (130) on a radial periphery of the keyed bushing (fig. 5-12); the keyed bushing includes a flange configured to rest on the filter element housing and a sealing surface above the keys (fig. 5, 10-12); the filter element includes an end cap (110) with a sealing O-ring (144) where the sealing surface is to be engaged radially with the sealing O-ring of the end cap (fig. 5-12); the authenticating filter element coupling includes a locking guide (124) having a sleeve with slots in an end thereof that match the keys of the keyed bushing (fig. 5-12); the sleeve includes a detent (132) that can engage a secure with one key upon insertion and rotation of the filter element relative to the keyed bushing (fig. 5-14); and the locking guide includes interconnect tabs (the portions between groove 155) for coupling the locking guide to an end cap of the filter element (fig. 5-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2012/0018359		Sann et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778